Citation Nr: 0913181	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-19 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
excision of adenoma of the left breast, currently evaluated 
as 10 percent disabling.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a heart disorder, 
to include hypertension, cardiac arrhythmias and mitral valve 
prolapse.  

3.  Entitlement to service connection for vaginal 
intraepithelial neoplasm, Grade I, post-operative.  

4.  Entitlement to service connection for arthritis, due to 
anthrax vaccination.

5.  Entitlement to service connection for migraine headaches, 
due to anthrax vaccination.

6.  Entitlement to service connection for chronic disability 
causing swollen lymph glands, swollen gums, and sores in 
mouth, due to anthrax vaccination.

7.  Entitlement to service connection for chronic disability 
of the breasts associated with abnormal mammograms.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to March 
1991, July 1991 to September 1992, and January 2003 from 
November 2003.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which reopened the claim for 
service connection for a heart disability, and denied service 
connection on the merits.  The rating decision also denied 
each of the remaining benefits sought on appeal.

The Board notes that regardless of the RO determination 
reopening the appellant's claim for service connection for a 
heart disorder, it will adjudicate the initial issue of new 
and material evidence in the first instance, because this 
initial issue determines the Board's jurisdiction to reach 
the underlying claim and to adjudicate the claim de novo.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 196), 
aff'g 8 Vet. App. 1 (1995).  

The Veteran testified before the undersigned Veterans Law 
Judge in November 2008.  A transcript of the hearing is in 
the record.

The Atlanta RO now has jurisdiction over the claims file.  

The issue of entitlement to an increased evaluation for 
residuals of excision of adenoma of the left breast is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A November 1993 rating decision denied service connection 
for a heart condition to include hypertension, mitral valve 
prolapse and cardiac arrhythmia; the veteran did not appeal 
the decision within one year of receiving notification and 
thus the decision is final.

2.  Evidence added to the record since the November 1993 
rating decision denying service connection for a heart 
condition to include hypertension, mitral valve prolapse and 
cardiac arrhythmia, does not relate an unestablished fact 
necessary to substantiate the veteran's claim for service 
connection and does not raise a reasonable possibility of 
substantiating the claim.

3.  The competent medical evidence, overall, does not show 
that the Veteran incurred or aggravated vaginal 
intraepithelial neoplasm, Grade I, post-operative, during 
active duty.

4.  The competent medical evidence, overall, does not show 
that the Veteran has arthritis, due to inservice anthrax 
vaccination.

5.  The competent medical evidence, overall, does not show 
that the Veteran has migraine headaches, due to inservice 
anthrax vaccination.

6.  The competent medical evidence, overall, does not show 
that the Veteran has chronic disability causing swollen lymph 
glands, swollen gums, and sores in mouth, due to inservice 
anthrax vaccination.

7.  During a November 2008 hearing, the Veteran withdrew the 
issue of entitlement to service connection for chronic 
disability of the breasts associated with abnormal 
mammograms.


CONCLUSIONS OF LAW

1.  The November 1993 decision denying service connection for 
a heart condition to include hypertension, mitral valve 
prolapse and cardiac arrhythmia, is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  Evidence received since the November 1993 rating decision 
is not new and material, and the claim for service connection 
for a heart condition to include hypertension, mitral valve 
prolapse and cardiac arrhythmia, is not reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2008).

3.  Service connection for vaginal intraepithelial neoplasm, 
Grade I, post-operative, is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304 (2008).

4.  Service connection for arthritis, due to anthrax 
vaccination, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

5.  Service connection for migraine headaches, due to anthrax 
vaccination, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

6.  Service connection for chronic disability causing swollen 
lymph glands, swollen gums, and sores in mouth, due to 
anthrax vaccination, is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

7.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran with regard to the issue of entitlement to 
service connection for chronic disability of the breasts 
associated with abnormal mammograms have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in February 2004 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to the claimed 
conditions.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the VCAA duty to notify has not been satisfied with 
respect to Kent.  In this regard, VCAA notice errors are 
presumed prejudicial unless VA shows that the error did not 
affect the essential fairness of the adjudication.  To 
overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, the Board finds that the Kent notice error did 
not affect the essential fairness of the adjudication.  The 
contentions set forth by the veteran in a June 2006 letter 
and a June 2006 substantive appeal, along with her November 
2008 hearing testimony, make it clear that she had actual 
knowledge that service connection for a heart disorder had 
been denied because it had preexisted service and was not 
aggravated by service.  She has been represented by a service 
organization during the appeal.  The Veteran's record was 
held open for 60 days after her hearing to allow her to 
submit additional evidence, but she did not do so.  These 
factors demonstrate that the veteran has submitted all 
evidence and/or information in her possession and thus the 
purpose of the VCAA was not frustrated.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA treatment records.  The veteran submitted 
private treatment records and was provided an opportunity to 
set forth her contentions during the November 2008 hearing.  

The appellant has not been afforded a VA medical examination.  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: 
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination need not be obtained.  First, 
VA is not obligated to provide a medical examination if the 
veteran has not presented new and material evidence to reopen 
a final claim.  38 U.S.C.A. § 5103A(f).  Thus, an examination 
is not required for the Veteran's heart claim.  

In addition, there is simply no competent medical evidence 
that the Veteran's 2003 active duty aggravated her vaginal 
intraepithelial neoplasm, or that she currently has 
arthritis, migraine headaches, swollen lymph glands, swollen 
gums or sores in the mouth as a result of anthrax 
vaccinations.  Thus, the Board finds that the information and 
competent medical evidence of record, as set forth and 
analyzed below, contains sufficient competent medical 
evidence to decide the claims.  38 C.F.R. § 3.159(c)(4); 
McLendon, supra; see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (there must be some evidence of a causal 
connection between the alleged disability and the veteran's 
military service to trigger VA's obligation to secure a 
medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  

Neither the appellant nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Again, the 
Veteran's record was held open for 60 days after her hearing 
to allow her to submit additional evidence, but she did not 
do so.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence 

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Spaulding v. Brown, 10 Vet. 
App. 6, 10 (1997).

The November 1993 rating decision denied service connection 
for a heart condition to include hypertension, mitral valve 
prolapse and cardiac arrhythmia, because it preexisted 
service and was not aggravated by service.  The decision is 
final.  38 U.S.C.A. § 7105 (West 2002).  

Evidence of record at that time did not include the veteran's 
service treatment records from her 2003 active duty.  It did 
include the report of a January 1990 examination, which noted 
that the Veteran was hospitalized in February 1988 with 
mitral valve prolapse.  The report of a September 1992 
separation medical examination provides a diagnosis of 
hypertension and history of mitral valve prolapse.  In 
November 1992, while on inactive duty, the Veteran was put on 
profile for mitral valve prolapse with arrhythmia.  A 
December 1992 VA examination resulted in a pertinent 
diagnosis of history of mitral valve prolapse with 
arrhythmias.  

Evidence submitted since the November 1993 rating decision 
includes the service treatment records from the Veteran's 
2003 period of active duty.  These records are not material 
because they only show that the veteran had a preexisting 
heart condition.  They do not show aggravation of any heart 
condition such as hypertension, cardiac arrhythmias and 
mitral valve prolapse.  

The Veteran had a blood pressure reading of 154/82 on July 1, 
2003.  The pertinent impression and plan was hypertension - 
continue current medications and lifestyle risk modifications 
(italics added).  The fact that the care provider did not add 
any new treatment, deeming her existing treatment as 
adequate, is evidence that the Veteran's hypertension had not 
worsened.  A July 21 Medical Evaluation Board examination 
found she had blood pressure of 122/60.  The September 2003 
Physical Evaluation Board Proceeding did not identify 
hypertension as a disability making her unfit for duty.  In 
November 2003, her blood pressure was 139/76.  

In July 2006 the Veteran submitted five blood pressure 
readings from her service treatment records, dated from March 
to July 2003.  She noted that during this time she took 
medication.  These readings, overall, themselves do not show 
aggravation of hypertension.  Blood pressure readings of 
145/71 and 150/100 in March 2003 were followed by readings of 
138/67 (April), 136/80 and 150/74 (July), and 132/70 (July).  
38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2008).

The Veteran's 2003 service treatment records also reflect a 
mitral valve prolapse but describe it as mild.  They do not 
include any evidence of aggravation.  For example, the report 
of a July 2003 echocardiogram described the Veteran's 
prolapse as mild, with mild mitral and tricuspid 
regurgitation.  A July 2003 Medical Evaluation Board 
examination resulted in a pertinent diagnosis of mitral valve 
prolapse with palpitations, fair exercise tolerance on stress 
testing.  The corresponding report does not show or suggest 
aggravation of the Veteran's heart condition by her 2003 
active duty.

The August 2003 Medical Evaluation Board Proceedings provide 
that the Veteran had physical conditions/defects diagnosed 
as: (1) residual breast pain and weakness due to breast 
surgery with partial breast removal; (2) mitral valve 
prolapse with palpations, fair exercise tolerance on stress 
testing; and (3) vaginal intraepithelial neoplasm, grade I, 
treated with laser therapy.  The heart condition was noted to 
have preexisted service and not been aggravated by service.  
Referral to a Physical Evaluation Board was recommended.  

The September 2003 Physical Evaluation Board Proceedings 
provide that the Veteran was unfit solely due to her chronic 
pain, left breast, status-post adenectomy.  These proceedings 
refer to the Veteran's mitral valve prolapse with palpations, 
fair exercise tolerance on stress testing (identified in the 
report as MEBD diagnosis 2), as not unfitting.  

The report of a November 2003 medical examination provides 
some testing results, such as blood pressure reading.  It 
relates that the Veteran was not clinically examined that day 
and refers to the April (sic) 2003 Medical Board Examination.  
The report shows that the Veteran had a P-3 profile for heart 
condition and breast surgery, and was medically boarded and 
placed in the Retired Reserves in September 2003.  It does 
not show or suggest aggravation of the Veteran's heart 
condition by her 2003 active duty.

In November 2003 correspondence, a fellow soldier, D.C.B., 
stated that the Veteran had a prolapsed mitral valve with 
cardiac arrhythmia.  D.C.B. stated that she mobilized with 
the Veteran and witnessed her recurring problems.  In June 
2006 correspondence, the Veteran has described D.C.B. as a 
trained nurse.

The Board finds that D.C.B.'s statement does not constitute 
material evidence.  Regardless of her training or 
credentials, D.C.B. at most merely describes the Veteran's 
symptoms or the Veteran's complaints of symptoms.  She does 
not actually assert that the Veteran's 2003 service 
aggravated her heart condition.  To the extent that her 
statement implies this, D.C.B. provides no specific medical 
explanation, and identifies no pertinent physical findings, 
as support.  Thus, her statement is not material evidence and 
does not warrant reopening the claim.  

Private medical records reflect treatment for heart 
conditions since the Veteran's 2003 active duty, including 
mitral valve prolapse, palpitations and hypertension.  
However, these records are simply negative for any medical 
evidence, findings or opinions that the condition was 
aggravated by the Veteran's 2003 active duty.  Thus, they are 
not material and do not warrant reopening the claim.  

The Board has reviewed a newspaper article addressing the 
living conditions of the Medical Hold Battalion at Fort 
Stewart, and medical articles and abstracts submitted by the 
veteran regarding heart conditions, hypertension, stress and 
sodium intake.  However, these documents are too general in 
nature to provide, alone, the necessary evidence to show that 
the Veteran 's 2003 active duty aggravated her heart 
condition.  See Sacks v. West, 11 Vet. App. 314, 316-17 
(1998).  The medical treatise, [textbook, or article] must 
provide more than speculative, generic statements not 
relevant to the veteran's claim but must discuss generic 
relationships with a degree of certainty for the facts of a 
specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  
The documents in the current case do not provide statements 
for the facts of the Veteran's specific case.  Therefore, 
they are not material and do not warrant reopening the claim.

The Board is aware of the Veteran's own contentions that her 
2003 active duty aggravated her heart condition.  These 
statements do not constitute new and material evidence.  As a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation or aggravation.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Thus, her statements are not material to the 
critical issue in this claim.  In Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.

In sum, the evidence submitted by the veteran raises no 
reasonable possibility of substantiating the claim for 
service connection for a heart condition, to include 
hypertension, cardiac arrhythmias and mitral valve prolapse.  
Thus, it is not material within the meaning of 38 C.F.R. § 
3.156(a) and the claim is not reopened.

Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Turning to the Veteran's specific claims, she contends in 
part that her 2003 period of active duty aggravated her 
vaginal intraepithelial neoplasm, Grade I, post-operative.  

In this regard, the relevant law provides that at the time of 
the service entrance examinations, those persons entering 
military service are presumed to be in sound physical and 
mental condition, except for those disorders, disease, or 
other "infirmities" that are noted on their service entrance 
physical examination.  38 U.S.C.A. § 1111 (West 2002).

For those disorders that preexisted service and were worsened 
or "aggravated" during such service, a veteran may obtain 
service connection.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where pre-service disability underwent an increase in 
severity during wartime service.  This includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition. 
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

In VAOGCPREC 3-2003, VA's General Counsel determined that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

The Board finds that the presumption of soundness does not 
apply to this claim.  38 U.S.C.A. § 1111.  Treatment records 
dated in March 2003 reflect that a December 2002 colposcopy 
had found a dysplasia of the vaginal cuff, for which the 
Veteran had undergone a cryotherapy procedure.  August 2008 
Medical Evaluation Board Proceedings note that the Veteran's 
vaginal inraepithelial neoplasm had existed prior to service 
and was not permanently aggravated by service.  These records 
constitutes clear and unmistakable evidence that the Veteran 
had this condition prior to her 2003 active duty.

The service treatment records from the Veteran's 2003 period 
of active duty reflect treatment of her vaginal 
intraepithelial neoplasm.  In March 2003, the Veteran 
underwent a laser ablation of the vaginal cuff.  

However, the service treatment records not include any 
evidence of aggravation.  Again, the August 2003 Medical 
Evaluation Board Proceedings provide that the Veteran had 
physical conditions/defects diagnosed as: (1) residual breast 
pain and weakness due to breast surgery with partial breast 
removal; (2) mitral valve prolapse with palpations, fair 
exercise tolerance on stress testing; and (3) vaginal 
intraepithelial neoplasm, grade I, treated with laser 
therapy.  The Veteran's genital condition was noted to have 
preexisted service and not been aggravated by service.  

The September 2003 Physical Evaluation Board Proceedings 
provide that the Veteran was unfit solely due to her chronic 
pain, left breast, status-post adenectomy.  These proceedings 
refer to the Veteran's vaginal intraepithelial neoplasm 
(identified in the report as MEBD diagnosis 3), as not 
unfitting.  

The report of a November 2003 medical examination provides 
some testing results, such as blood pressure reading.  It 
relates that the Veteran was not clinically examined that day 
and refers to the April (sic) 2003 Medical Board Examination.  
The report shows that the Veteran had a P-3 profile for heart 
condition and breast surgery, and was medically boarded and 
placed in the Retired Reserves in September 2003.  It does 
not show or suggest aggravation of the Veteran's vaginal 
intraepithelial neoplasm by her 2003 active duty.

Private medical records dated after the Veteran's 2003 period 
of active duty are simply negative for any medical evidence, 
findings or opinions that the Veteran's vaginal 
intraepithelial neoplasm was aggravated by her 2003 active 
duty.  

The Board is aware of the Veteran's own contentions that her 
2003 active duty aggravated her vaginal intraepithelial 
neoplasm.  A layperson, without the appropriate medical 
training and expertise, is not competent to provide a 
probative (persuasive) opinion on a medical matter, such as 
the source of the current disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu, 2 Vet. App. at 
492.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge").  Thus, in the current claim 
the Veteran's own personal opinion that her 2003 active duty 
aggravated her vaginal intraepithelial neoplasm is not a 
sufficient basis for awarding service connection.  

The veteran also claims that she incurred arthritis, migraine 
headaches, and a chronic disability causing swollen lymph 
glands, swollen gums and sores in the mouth due to anthrax 
vaccinations she received in January 2003.  She has 
consistently related these conditions to the anthrax 
vaccinations.  

Where neither the Veteran nor the record raises the theory of 
entitlement to service connection on a direct basis, the 
Board need not sua sponte consider and discuss that theory.  
In this case, the Veteran's correspondence and November 2008 
hearing testimony make it clear that she contends that these 
conditions are the result of the anthrax vaccinations.  She 
has not contended, and the evidence does not suggest, that 
the claimed conditions were otherwise a result of her 2003 
active duty.  Therefore, the Board will not discuss direct 
service connection.  Robinson v. Mansfield, 21 Vet. App. 545 
(2008).

The Veteran's service treatment records reflect that she was 
given two anthrax vaccinations in January 2003.  They also 
include numerous subsequent assertions by the Veteran that 
these anthrax vaccinations had resulted in arthritis, 
migraine headaches, swollen lymph glands, swollen gums and 
sores in the mouth.  However, the service treatment records 
do not include any evidence relating that the anthrax 
vaccinations resulted in these conditions.  In March 2003, 
she complained of sores in the mouth of one week's duration.  
Significantly, the impression did not mention the anthrax 
vaccinations but instead was herpetic (unclear)/(unclear).  
Also significant is the fact that while the Veteran's service 
treatment records include complaints of various joint pains, 
they do not include any diagnosis of arthritis.  

In her November 2003 correspondence, D.C.B., stated that the 
Veteran received two anthrax vaccination in January 2003.  
After the first, she reported flu-like symptoms and was 
diagnosed with the flu.  Prior to the second, the Veteran 
complained of a rash on her face, sores in the mouth, swollen 
tongue and an on-going problem with swollen lymph glands.  
The Veteran still had swollen lymph glands, and a recurring 
problem with sores in the mouth, swollen and sore gums, and 
sores in the top of her mouth.  D.C.B. stated that she 
mobilized with the Veteran and witnessed these recurring 
problems. 

The Board finds that D.C.B.'s statements do not support 
service connection for these claimed conditions.  Regardless 
of her training or credentials, D.C.B. at most merely 
describes the Veteran's symptoms.  She does not actually 
assert that the Veteran's 2003 anthrax vaccinations resulted 
in arthritis, migraine headaches, and a chronic disability 
causing swollen lymph glands, swollen gums and sores in the 
mouth.  To the extent that her statement implies these 
things, D.C.B. provides no specific medical explanation, and 
identifies no pertinent physical findings, as support.  Thus, 
her statement does not constitute medical evidence in support 
of the Veteran's claims.

Private medical records reflect treatment for a variety of 
conditions after the Veteran's 2003 active duty.  However, 
these records are simply negative for any medical evidence, 
findings or opinions that the Veteran's anthrax vaccinations 
resulted in the claimed conditions.  They show physical 
therapy for joint pain and soreness but do not include any 
diagnosis of arthritis.  Physical examination conducted prior 
to a March 2008 thyroidectomy reflects that the Veteran's 
neck lymph nodes were normal.

The Board is aware of the Veteran's own contentions that the 
anthrax vaccinations during her 2003 active duty resulted in 
arthritis, migraine headaches, swollen lymph glands, swollen 
gums and sores in the mouth.  A layperson, without the 
appropriate medical training and expertise, is not competent 
to provide a probative (persuasive) opinion on a medical 
matter, such as the source of the current disability.  See 
Bostain, supra, citing Espiritu, supra.  See also Routen, 
supra ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Thus, in the current 
claim the Veteran's own personal opinion that the anthrax 
vaccinations resulted in the claimed conditions is not a 
sufficient basis for awarding service connection.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for vaginal 
intraepithelial neoplasm, Grade I, post-operative; arthritis, 
due to anthrax vaccination; migraine headaches, due to 
anthrax vaccination; and chronic disability causing swollen 
lymph glands, swollen gums, and sores in mouth, due to 
anthrax vaccination.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Withdrawn Issue 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.  A 
Substantive Appeal may be withdrawn on the record at a 
hearing or in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by her authorized representative.  38 C.F.R. § 
20.204.

During the November 2008 hearing, the Veteran withdrew her 
appeal to the Board concerning the issue of entitlement to 
service connection for chronic disability of the breasts 
associated with abnormal mammograms.

Based on the above, there remain no allegations of error of 
fact or law for appellate consideration with regard to the 
issue of entitlement to service connection for chronic 
disability of the breasts associated with abnormal 
mammograms.  Accordingly, it is therefore dismissed.


ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for a 
heart disorder, to include hypertension, cardiac arrhythmias 
and mitral valve prolapse, is denied.

Service connection for vaginal intraepithelial neoplasm, 
Grade I, post-operative, is denied.

Service connection for arthritis, due to anthrax vaccination, 
is denied.

Service connection for migraine headaches, due to anthrax 
vaccination, is denied.

Service connection for chronic disability causing swollen 
lymph glands, swollen gums, and sores in mouth, due to 
anthrax vaccination, is denied.

The issue on appeal of entitlement to service connection for 
chronic disability of the breasts associated with abnormal 
mammograms is dismissed.



REMAND

The Board notes that the Veteran's most recent examination of 
her service-connected residuals of excision of adenoma of the 
left breast was conducted in March 2004, more than five years 
ago.  During her November 2008 hearing, the Veteran testified 
as to several symptoms related to this disability that appear 
to be new since the March 2004 VA examination.  These 
symptoms include tenderness, dappling in the tissue of the 
breast, and pain with temperature and weather changes.  

The Court has held that when a veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Accordingly, the Veteran's claim requires a new 
examination.

Further, the Veteran has not been provided adequate notice 
under the VCAA with respect to this claim.  The February 2004 
VCAA letter failed to notify her that to substantiate a claim 
for increased compensation the medical or lay evidence must 
show a worsening or increase in severity of the disability, 
and the effect that such worsening or increase has on her 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the diagnostic code under which 
a claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that a claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  Id. 

The Board also observes that proper VCAA notice would inform 
the Veteran that new diagnostic criteria have been issued for 
the evaluation of scars.  While these amendments apply to all 
applications received by VA on or after October 23, 2008, a 
veteran who VA rated under diagnostic codes 7800, 7801, 7802, 
7803, 7804, or 7805 before October 23, 2008, can request 
review under diagnostic codes 7800, 7801, 7802, 7804, and 
7805, irrespective of whether the veteran's disability has 
increased since the last review.  73 FR 54708 (Sept. 23, 
2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied with 
respect to the Veteran's claim for an 
increased evaluation for residuals of 
excision of adenoma of the left breast.  
Specifically, the Veteran must be 
provided notice fully addressing all 
requirements of Vazquez-Flores, supra.  
Provide the Veteran written notification 
specific to her increased evaluation 
claim of the impact of the notification 
requirements on that claim.  This notice 
should also inform the Veteran of the 
revised diagnostic criteria for scars and 
her right to request review of her 
disability under them.

2.  The RO/AMC shall schedule the veteran 
for an examination by an appropriate VA 
examiner to determine the current level 
of severity of the Veteran's service-
connected residuals of excision of 
adenoma of the left breast.  The claims 
file must be made available to the 
examiner.  

A complete rationale for all opinions 
expressed must be provided.  If the 
examiner finds it impossible to provide 
an opinion without resort to pure 
speculation, the examiner should so 
indicate.

3.  Then, the RO/AMC shall readjudicate 
the Veteran's claim for an increased 
evaluation for residuals of excision of 
adenoma of the left breast.  If the 
benefit sought on appeal remains 
denied, provide the Veteran with an 
SSOC.  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


